Citation Nr: 0100799	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  94-28 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's application to reopen his 
claim for service connection for a lower back disability.  He 
filed a timely notice of disagreement, initiating this 
appeal.  

This claim was initially presented to the Board in October 
1997, at which time it was remanded for a personal hearing 
before a traveling member of the Board.  Such a hearing was 
afforded the veteran in October 1998.  The veteran's claim 
was then returned to the Board in March 1999, at which time 
it was again remanded for further development.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a back 
disability was denied by a March 1979 Board decision.  

2.  In support of his application to reopen his claim for 
service connection for a low back disability, the appellant 
has submitted post-service VA and private medical treatment 
records, military medical records, and his own contentions.  

3.  The veteran has submitted new and material evidence, in 
the form of a private medical opinion, with which to reopen 
his service connection claim.  



CONCLUSION OF LAW

The appellant has submitted new and material evidence with 
which to reopen his claim for service connection for a low 
back disability.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran first filed a claim in February 1978 for service 
connection for a low back disability.  VA medical records 
obtained at that time included a current diagnosis of a back 
strain.  The RO issued a September 1978 rating decision 
denying the veteran's claim, and he perfected an appeal to 
the Board.  In a March 1979 decision, the veteran's appeal 
was denied by the Board; no evidence was found of a nexus 
between the veteran's current low back disability and an in-
service disease or injury of the low back.  

In February 1979, the veteran was seen by a VA physician for 
continuing low back pain.  No diagnosis was given, but 
medication and a lumbosacral corset were recommended.  

In February 1994, the veteran filed an application to reopen 
his claim for service connection for a low back disability.  
In support of his claim, he submitted a February 1992 written 
statement from W.F.B., M.D., who concluded the veteran 
"possibly had degenerative disc disease" prior to an on-
the-job injury in January 1990.  No date of onset was given 
by the doctor for this earlier disc disability.  The veteran 
also submitted a photograph of a military guard tower, which 
he identified as the tower out of which he fell in service, 
injuring his back.  He later submitted copies of his service 
medical records verifying his reported fall, although his 
military records only list an injury to the veteran's head 
following this incident.  

The RO considered the evidence of record and issued a March 
1994 rating decision, denying the veteran's application to 
reopen his previously-denied claim.  He responded with a 
timely notice of disagreement, initiating this appeal.  A 
statement of the case was afforded him in June 1994, and he 
in turn filed a VA Form 9 that same month, perfecting his 
appeal.  

The veteran testified on his own behalf at a personal hearing 
before a hearing officer in September 1994.  He reported 
initially injuring his back during service when he fell from 
a guard tower.  He has continued to have persistent low back 
pain since that time, according to his testimony.  

Private medical records submitted by the veteran in support 
of his claim indicate he suffered an on-the-job injury to the 
cervical spine in January 1990, and received disability 
retirement benefits from his employer.  He received extensive 
rehabilitative treatment for this injury, and filed a claim 
with the Social Security Administration for disability 
benefits.  Such benefits were subsequently awarded, effective 
from December 1990.  

Medical records from the veteran's private physician reveal 
complaints of low back pain "on and off since falling in the 
Army."  X-ray examination in September 1995 revealed mild 
degenerative arthritic changes in the lumbosacral spine 
which, according to the private doctor, "could or could not 
be related to the fall in the past.  Impossible to tell."  
In a subsequent June 1999 treatment note, the doctor again 
noted that "it was impossible for me or anyone at this point 
to tell whether that fall contributed to his neck problems or 
low back problems."  

This appeal was initially presented to the Board in October 
1997, at which time it was remanded for a personal hearing 
before a traveling member of the Board.  Such a hearing was 
afforded the veteran in October 1998.  He again testified 
that he initially injured his back after a fall in service, 
and has had recurrent low back pain since that time.  More 
recently, he has had surgery to address his back disability.  

The veteran's claim was then returned to the Board in March 
1999, at which time it was again remanded for further 
development.  

The RO obtained additional private medical records which 
confirmed the veteran's treatment by Dr. W.F.B., M.D., for a 
current back disability; however, the prior denial of his 
application to reopen his claim was continued, and his appeal 
was returned to the Board.  

Analysis

In March 1979, the Board denied the veteran's appeal seeking 
service connection for a back disability; the Board found no 
evidence that the veteran's current back disability was due 
to or resulted from an in-service back injury.  This Board 
decision is final and may only be reopened if new and 
material evidence is added to the record.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In support of his application to reopen his finally-denied 
claim of service connection for a back disability, the 
appellant has submitted private, VA, and service medical 
evidence, as well as his own contentions.  Additionally, the 
RO has obtained the veteran's medical records related to his 
claims for Social Security Disability benefits and Workman's 
Compensation.  For the purposes of considering whether this 
evidence is new and material, the credibility of the medical 
evidence is presumed, absent a finding that it is inherently 
false or incredible.  Duran v. Brown, 7 Vet. App. 216, 220 
(1994).  Because at least some of this additional evidence is 
new and material, the veteran's application to reopen the 
claim must be granted.  

The veteran has submitted the February 1992, September 1995, 
and June 1999 written statements of W.F.B., M.D., which 
discuss a possible nexus between the veteran's current low 
back disability and his in-service injury.  Because these 
medical opinions were received subsequent to the prior final 
1979 denial, and are not cumulative or redundant of any other 
evidence of record, they are clearly new, as defined by 
38 C.F.R. § 3.156 (2000).  Likewise, these opinions are 
material, because they contain competent medical evidence 
that the veteran's current lumbosacral spine disability may 
have been incurred during service.  In this way, this 
evidence addresses deficiencies which served as the basis for 
the prior denial; thus, it is material.  38 C.F.R. § 3.156 
(2000).  

In conclusion, the evidence submitted since the last final 
denial of the veteran's claim not new and material, and 
therefore, his application to reopen his claim for service 
connection for a low back disability must be granted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  


ORDER

The veteran having submitted new and material evidence, the 
petition to reopen his claim for service connection for a 
lumbosacral spine disability is granted.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's claim for service connection for a lumbosacral 
spine disability having been reopened, it should next be 
considered on the merits.  However, the Board may not address 
in its decision a question that had not been addressed by the 
RO without consideration as to whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to submit such 
evidence and argument and to address that question at a 
hearing.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Thus, this claim must be remanded to allow the RO to consider 
the issue of service connection for a lumbosacral spine 
disability on the basis of all evidence of record, both old 
and new.  Id. 

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Under 
this Act, the VA is required to provide a medical examination 
in the case of any claim for disability compensation whenever 
such an examination is "necessary to make a decision on the 
claim."  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(d)).  Specifically, the VA 
has a duty under certain circumstances to provide the veteran 
a medical examination, to include a medical opinion 
concerning the nexus, if any, between an in-service disease 
or injury and any claimed current disability.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103A(d)).  Such must be accomplished in the 
present case.  

In light of the above, this claim is remanded for the 
following additional development: 

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must also ensure that all 
pertinent records of treatment are 
associated with the claims folder.  

3.  The veteran should be afforded a VA 
orthopedic examination to evaluate his 
current psychiatric disability.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder, including the service 
medical records, should be made available 
to the examiner for review in conjunction 
with the examination.  All necessary 
tests should be accomplished.  The 
examiner should evaluate the veteran and 
report any and all current lumbosacral 
spine disabilities.  For each diagnosis 
reported, the examiner should give, to 
the best of his or her expert medical 
judgment, an opinion as to whether the 
disability is the result of the veteran's 
fall from a tower in 1969. The medical 
basis for all opinions expressed should 
be indicated.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure full 
compliance with that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  For 
further guidance on the processing of this 
appeal in light of the changes in the law, 
the RO should refer to VBA Fast Letter 00-
87 (November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The veteran's claim should 
then be considered based on all evidence 
of record.  If the benefits sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 

